Simmons, C. J.

Where a case on trial upon the appeal in a justice’s court resulted in a verdict for the plaintiff, and the only error assigned in the defendant’s petition for certiorari, so far as verified by the magistrate’s answer, was the refusal of the latter to grant a nonsuit, the superior court did not err in overruling or dismissing the certiorari. Where a case is on trial before a jury in a magistrate’s court, the presiding justice has no power to grant a nonsuit (Favors v. Johnson, 79 Ga. 553), and consequently a refusal by him to do so was right.

Judgment affirmed.